Citation Nr: 1528630	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  08-38 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for low back strain.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service-connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder and schizophrenia.

3.  Entitlement to service-connection for a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia.

4.  Whether new and material evidence has been received to reopen a claim for entitlement to service-connection for a bilateral foot condition, to include pes planus.

5.  Entitlement to service connection for a bilateral foot condition, to include pes planus.

6.  Entitlement to service connection for a bilateral heel condition.

7.  Entitlement to service connection for a bilateral ankle disability.

8.  Entitlement to service connection for hepatitis C.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Steven H. Berniker, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1977 to November 1978 with additional service in the California Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

These matters were before the Board in August 2014, when the Board remanded the case for a Board hearing.  In November 2014, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  Thus, there has been substantial compliance with the August 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The November 2014 Board hearing transcript is associated with the claims file and reflects the record was held open for 60 days to allow for the submission of additional evidence.  No additional evidence has been received by the Board and the Board will proceed with appellate review.  

Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), a claim for any mental disability may reasonably be encompassed by several factors including:  the Veteran's description of the claim, the symptoms the Veteran describes, and the information the Veteran submits or VA obtains in support of the claim.  The record shows that the Veteran's November 2002 claim was for service connection for "mental problems," however diagnosed, including "depression and schizophrenia."  A March 2003 rating decision denied service connection for depression and schizophrenia.  Notice of the denials and his appellate rights were issued later that same month.  No appeal was taken from that determination and new and material evidence was not received within the one year appeal period thereafter.

The July 2007 rating decision, the rating decision which forms the basis of the appeal for the present claim, in addition to denying entitlement to service connection for depression, also denied entitlement to service connection for bipolar disorder, posttraumatic stress disorder, and schizophrenia.  Although the Veteran only specifically listed a psychiatric disability of depression in his December 2007 notice of disagreement, the Board finds that, per Clemons, the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder is before the Board for appellate consideration, as the Veteran in his August 2006 claim broadly defined the psychiatric disability at issue as he listed a number of psychiatric disabilities with the clear intent to claim such however diagnosed.  As such, the issue for consideration by the Board at this time is whether new and material evidence has been received to reopen a claim for entitlement to service-connection for a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia, as reflected on the title page of this decision.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  In November 2014 testimony, the Veteran reported he is unemployed and receives disability from the Social Security Administration (SSA), in part due to his back disability.  Thus, as an increased rating for a low back strain is at issue, the Board concludes that the holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

The issues of entitlement to service connection for a dental claim, to include four extractions and broken teeth protruding in the gum line, has been raised by the record in a November 2014 report of general information associated with the record in the Veterans Benefits Management System (VBMS), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The issues of entitlement to an initial rating in excess of 10 percent for low back strain, entitlement to service-connection for a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia, entitlement to service connection for a bilateral foot condition, to include pes planus, entitlement to service connection for a bilateral heel condition, entitlement to service connection for a bilateral ankle disability, entitlement to service connection for hepatitis C, and entitlement a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  A February 1979 rating decision denied entitlement to service connection for a bilateral foot condition, to include pes planus, and while the Veteran timely filed a notice of disagreement, the Veteran did not perfect an appeal thereafter, and new and material evidence was not received during the appeal period.

2.  Evidence received since the final February 1979 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a bilateral foot condition, to include pes planus.

3.  A March 2003 rating decision denied entitlement to service connection for a psychiatric disorder, to include depression and schizophrenia, the Veteran did not submit a timely notice of disagreement and new and material evidence was not received during the appeal period.

4.  Evidence received since the final March 2003 rating decision is new and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia.


CONCLUSIONS OF LAW

1.  The February 1979 rating decision, which denied entitlement to service connection for a bilateral foot condition, to include pes planus, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for a bilateral foot condition, to include pes planus, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).  

3.  The March 2003 rating decision, which denied entitlement to service connection for psychiatric disorder, to include depression and schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia, has been received.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1105 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claims for service connection for a bilateral foot condition, to include pes planus, and a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia.  These awards represent a grant of these specific issues on appeal, although the merits of each reopened claim will be addressed further in the remand section.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2014) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot. 

The Veteran originally submitted a claim for his bilateral foot in January 1979, which was denied in a February 1979 rating decision.  In March 1979, the Veteran submitted a notice of disagreement and the RO issued a statement of the case; however, the Veteran did not perfect an appeal thereafter and new and material evidence was not received within the appeal period.  Thus, the February 1979 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  The Veteran originally submitted a claim for a psychiatric disorder in November 2002, which was denied in a March 2003 rating decision.  The Veteran did not submit a timely notice of disagreement with respect to the March 2003 rating decision and new and material evidence was not received during the appeal period.  Thus the March 2003 rating decision is final.  Id. 

The Board notes that the provisions of 38 C.F.R. § 3.156 (c) regarding the receipt of new and material evidence and service records are potentially applicable to determinations as to whether prior denials are final.  However, although service records and service personnel records were received at a later date, the nonduplicate portion of such did not exist at the time of the February 1979 rating decision, as such were generated from the Veteran's subsequent service in the California Army National Guard.  Additionally, service records and service personnel records added to the record after February 1997 and March 2003 are not relevant to the claims for the bilateral foot and/or a psychiatric disorder, or are duplicative of previous records.  Therefore, new and material evidence is required to reopen the claims for service connection for bilateral foot disability and a psychiatric disorder.

In June 2006 and August 2006, the Veteran submitted claims which included entitlement to service connection for right and left foot conditions and a psychiatric disorder.  Entitlement to service connection for pes planus, also claimed as a bilateral foot condition, was denied in a July 2007 rating decision, which reopened the claim and denied service connection on the merits.  The July 2007 rating decision also reopened the claim for a psychiatric disorder and denied service connection on the merits.  

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  38 C.F.R. § 20.1105 (2014).  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  Additionally, the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

With respect to the February 1979 rating decision, which denied the claim of entitlement to service connection for a foot condition of any kind, to include pes planus, the evidence of record included service treatment records, and statements from the Veteran.  With respect to the March 2003 rating decision, which denied the claim of entitlement to service connection for a claim for a psychiatric disorder, the evidence of record included service treatment records, VA treatment records and statements from the Veteran. 

New evidence added to the record since the February 1979 rating decision and the March 2003 rating decision, includes November 2014 testimony from the Veteran, VA treatment records, private treatment records and service records from the California Army National Guard.  Specifically, in November 2014 testimony, the Veteran described an April 2004 fall for which he has also filed a workers compensation claim.  The Veteran testified the armory floor was slippery and when he dismounted off the mobile kitchen, he came down on his feet the wrong way, and as he came down unevenly and unbalanced, he sprained his heels, knees and back all at the same time.  The Veteran also testified his psychiatric problems were related to his April 1997 sexual assault charge.

The Board finds that this evidence is new, particularly the November 2014 testimony, because it was not previously before VA decision makers.  The Veteran's November 2014 testimony is also material because the Veteran linked foot problems and psychiatric problems to service.  The Veteran's bilateral foot claim was denied, in the February 1979 rating decision, because there was no evidence that pes planus was aggravated by service and the psychiatric claim was denied, in the March 2003 rating decision, because such was not incurred in or caused by service.  

Thus, the new evidence relates to an unestablished fact necessary to substantiate the claims for the bilateral foot and a psychiatric disorder and raises a reasonable possibility of substantiating the claims.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of VA examinations under 38 C.F.R. § 3.159(c)(4), with respect to the claims, as the Veteran contends his bilateral foot condition, to include pes planus, was sustained or aggravated by an April 2004 fall during service and that his psychiatric disorder was related to his April 1997 sexual assault charge.  Accordingly, the claims of entitlement to service connection for a bilateral foot condition, to include pes planus, and entitlement to service connection for a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The underlying merits of the claims are addressed further in the remand section.


ORDER

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a bilateral foot condition, to include pes planus, is granted.

New and material evidence having been received, the appeal to reopen a claim of entitlement to service connection for a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia, is granted.


REMAND

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.  As the RO has not yet considered whether the Veteran is entitled to TDIU, the issue must be remanded to the RO for initial adjudication, to include appropriate compliance with VCAA notification.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In November 2014 testimony, the Veteran stated he had service in the California Army National Guard from 1980 to January 2006.  The record lacks a comprehensive listing of the Veteran's dates of active duty for training and/or inactive duty training.  Thus, on remand all periods of the Veteran's active duty for training and/or inactive duty training should be verified.

As noted above, in November 2014 testimony, the Veteran reported he receives disability benefits from the SSA, in part based on a back disability.  There are no SSA records associated with the claims file, and there is no indication that VA has attempted to obtain any such records.  While SSA records are not controlling for VA determinations, when VA is put on notice of the existence of SSA records, and such records may be pertinent to a VA claim, VA must seek to obtain those records before proceeding with the appeal.  Thus, the relevant SSA disability benefits records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).

Additionally, in November 2014 testimony, the Veteran referenced private psychiatric treatment.  Specifically, he referenced private treatment which included from Joseph Bell in San Luis, California as well as from a county hospital.  Thus, on remand the Veteran should be offered another opportunity to provide VA with authorization and consent forms to allow VA to obtain the Veteran's private treatment records, for private psychiatric treatment on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

Additionally, updated VA treatment records should be obtained.  The electronic record within VMBS reflects the Veteran most recently received VA treatment from the VA Northern California Health Care System in July 2014.  Thus, on remand, updated VA treatment records from the VA Northern California Health Care System, to include all associated outpatient clinics, since July 2014, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Weggenmann v. Brown, 5 Vet. App. 281 (1993); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board notes that the Veteran's most recent spine VA examination was conducted in April 2010.  In November 2014 testimony, the Veteran indicated that his symptoms included difficulty with prolonged sitting, which was not documented by the April 2010 VA examiner.  Thus, as the severity of the Veteran's low back strain may have worsened and because the most recent VA examination was conducted several years ago, a new VA examination for the claim is warranted.

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has not been provided with VA examinations with respect to his claims for service connection for a bilateral foot condition, to include pes planus, bilateral heel condition, a bilateral ankle condition, hepatitis C or a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia.

In this case, a May 2014 VA treatment record stated antidepressants are currently being prescribed, which is indicative of depression.  VA treatment records, including an April 2014 VA treatment record, contained a diagnosis of chronic hepatitis C.  VA treatment records also indicated heel problems, including a February 2009 VA treatment record which noted a chronic sprain of the bilateral heels and a July 2014 record which noted heel pain.  A May 2013 VA treatment record documented ankle inversion and a July 2014 VA treatment record documented acquired equinus deformity and decreased range of motion of the ankles.  Finally, the Veteran's May 1977 enlistment examination reflected pes planus.  As such, bilateral pes planus was demonstrated on examination for entrance to service.  As such, the presumption of soundness on entrance does not apply and the Board must consider service connection for bilateral pes planus on the basis of aggravation.  See 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2014), Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In November 2014 testimony, the Veteran linked his bilateral foot condition, to include pes planus, a bilateral ankle condition and bilateral heel condition to an April 2004 in-service injury.  He also linked his depression to his April 1997 sexual assault charge and he testified that his hepatitis C onset during service.  As there is at least an indication of a link between these disabilities and military service, the Board finds that VA examinations are warranted for these claims on remand.  See McLendon, 20 Vet. App. at 81.

Accordingly, the case is REMANDED for the following actions:

1.  Issue a new notice letter to the Veteran and his representative.  This letter should contain notice of the information and evidence necessary to substantiate a claim for a TDIU, as well as the alternate evidence which may be considered in substantiating a claim for service connection for a psychiatric disability based on personal assault.  He must be informed of the manner in which disability ratings and effective dates are assigned for award of disability benefits.  The Veteran should be provided a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to VA.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.

2.  Contact the appropriate records custodian to verify the exact dates of all periods of the Veteran's active duty for training and inactive duty training.  All attempts to obtain this information should be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested information.

3.  Obtain and associate with the record any decision pertaining to the Veteran concerning disability benefits from SSA, to include the medical records on which that decision was based.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

4.  Contact the Veteran and request that he identify all private psychiatric treatment providers since service, and provide VA the necessary authorization to obtain the identified private treatment records, to include psychiatric treatment records from Joseph Bell in San Luis, California as well as from a county hospital referenced in November 2014 testimony.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested identified documents.

5.  Obtain the Veteran's more recent treatment records, since July 2014, from the VA Northern California Health Care System, to include all associated outpatient clinics, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

6.  Thereafter, schedule the Veteran for a VA spine examination to determine the current severity of his service-connected low back strain.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished.

A complete rationale for all opinions expressed must be provided.

7.  Schedule the Veteran for VA orthopedic, psychiatric, and liver disease examinations to determine the nature and etiology of any and all disabilities diagnosed proximate to or during the pendency of the claim with respect to a bilateral foot condition, to include pes planus, a bilateral ankle disability, a bilateral heel disability, hepatitis C and a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia.  All necessary tests and studies should be conducted.  The entire claims file should be made available for review in conjunction with the examinations. 

(a.)  The liver disease examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that hepatitis C was present in service, was caused by service, is otherwise related to service. 

The VA examiner should give consideration to the Veteran's theory, as stated in November 2014 testimony, that his hepatitis C onset during service.  

(b.)  The psychiatric examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a psychiatric disorder, to include PTSD, bipolar disorder and schizophrenia, was present in service, was caused by service, is otherwise related to service. 

The VA examiner should give consideration to the Veteran's theory, as stated in November 2014 testimony, that such is related to his April 1997 sexual assault charge.  

(c).  The orthopedic examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any diagnosed bilateral ankle and/or bilateral heel disability was present in service, was caused by service, is otherwise related to service. 

The VA examiner should give consideration to the Veteran's theory, as stated in November 2014 testimony, that such is related to an April 2004 in-service fall.  

(d.)  With respect to any diagnosed foot condition, other than pes planus, the orthopedic examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that diagnosed foot disability, other than pes planus, was present in service, was caused by service, is otherwise related to service.  With respect to pes planus noted on service entrance examination, the examiner should determine if the disability worsened in service.  If it worsened, the examiner is requested to provide an opinion as to whether the increase in pes planus was due to the natural progression of the disease.

The VA examiner should give consideration to the Veteran's theory, as stated in November 2014 testimony, that such is related to an April 2004 in-service fall.  

The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

A complete rationale for all opinions expressed must be provided.

8.  The Veteran must be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

9.  Finally, after undertaking any other development deemed appropriate, readjudicate the low back initial rating issue on appeal, adjudicate the reopened claims for service connection for psychiatric and bilateral foot disabilities, de novo, and adjudicate the issue of entitlement to a TDIU, to include referral to the Director, Compensation and Pension Service, if warranted.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


